Citation Nr: 0202842	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  97-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back disorder, to include degenerative disc and joint disease 
of the lumbar spine with scoliosis.

2.  Entitlement to an increased evaluation for right knee 
strain with chondral calcinosis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for left knee 
strain with chondral calcinosis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1969 and from January 1977 to February 1994.  He has 
been represented throughout his appeal by the Disabled 
American Veterans.  

These matters came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Roanoke, Virginia Regional Office (RO).  By a rating action 
of January 1997, the RO proposed to reduce the evaluation of 
the veteran's right knee disorder from a 10 percent to a 0 
percent disability rating; this rating action also confirmed 
the noncompensable evaluation assigned for a left knee 
disorder, and denied service connection for a lumbosacral 
spine disorder.  A VA Form 1-9, received in February 1997, 
was accepted as the notice of disagreement with this 
determination.  A statement of the case, regarding the left 
knee and back disorders was issued in April 1997.  In April 
1997, the RO issued a decision that reduced the evaluation 
for the veteran's right knee disorder from a 10 percent to a 
0 percent disability rating, effective July 1, 1997.  A 
supplemental statement of the case (SSOC), regarding all the 
issues, was issued in June 1997.  A substantive appeal was 
received in June 1997.  

On November 20, 1997, the veteran appeared and offered 
testimony at a hearing before the undersigned acting member 
of the Board, sitting at Roanoke, Virginia.  A transcript of 
this hearing is of record.  The appeal was received at the 
Board in December 1997.  

In July 1998, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received, and a VA Compensation and Pension examination was 
conducted in November 1998.  By a rating action in August 
2001, the RO increased the evaluation for the right knee 
disorder from 0 percent to 10 percent, effective August 29, 
1995; the evaluation for the left knee was also increased 
from 0 percent to 10 percent, effective October 24, 1996.  An 
SSOC, addressing all issues on appeal, was issued in August 
2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's current back disorder, including 
degenerative disc disease of the lumbar spine with scoliosis, 
began many years after his active duty, was not caused by any 
incident of service, and was not caused or worsened by 
service-connected chondral calcinosis of the right knee and 
left knee.  

3.  The veteran's right knee strain with chondral calcinosis 
is manifested by complaints of pain, weakness, instability, 
fatiguability and lack of endurance.  There is objective 
clinical evidence of crepitus and a demonstrated range of 
motion to at least 104 degrees, without evidence of 
ligamentous instability, deformity, weakness, atrophy, 
effusion, or X-ray evidence of osteoarthritis.  

4.  The veteran's left knee strain with chondral calcinosis 
is manifested by complaints of pain, weakness, instability, 
fatiguability and lack of endurance.  There is objective 
clinical evidence of crepitus and a demonstrated range of 
motion to at least 110 degrees, without evidence of 
ligamentous instability, deformity, weakness, atrophy, 
effusion, or X-ray evidence of osteoarthritis.  


CONCLUSIONS OF LAW

1.  The veteran's low back disorder, including degenerative 
disc and joint disease of the lumbar spine with scoliosis, 
was not incurred or aggravated as a result of service or his 
service-connected right and left knee disorders.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee strain with chondral calcinosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.40, 4.45, 4.47, 4.59, Diagnostic Codes 5257, 
5260, 5261 (2001).  

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left knee strain with chondral calcinosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.40, 4.45, 4.47, 4.59, Diagnostic Codes 5257, 
5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The records indicate that the veteran had two periods of 
active duty.  The veteran initially entered active duty in 
April 1966.  During an enlistment examination in January 
1966, he reported suffering a back strain in July 1965 with 
occasional symptoms, but an examination at the time was 
negative for any residual back disorder.  The remainder of 
the service medical records for that first period of service 
are negative for any complaints, findings or diagnosis of a 
back disorder.  The veteran reentered active duty in January 
1977.  He was seen in February 1980 for complaints of low 
back pain in the lumbar area for the previous two days; the 
impression was muscle back strain.  The veteran was next seen 
in July 1989 with complaints of back pain for the previous 
three days after lifting.  He was placed on light duty and 
given medications.  The assessment was spasms of the back.  
The retirement examination conducted in July 1993 was 
negative for any findings of a back disorder.  

The service medical records also show that the veteran was 
seen on several occasions for complaints of joint pain, 
especially in the knees.  He reported the pain increased in 
the knees especially with weather changes.  In February 1992, 
the veteran was diagnosed with bilateral knee pain with 
degenerative arthritic changes.  

On the occasion of an initial VA examination in May 1994, it 
was noted that the veteran worked as a mechanic.  The veteran 
reported that he began having pain in both feet in the 
1980's, and he was told that he had pes planus.  He 
complained that corrective shoes provided little help.  The 
veteran reported that he began experiencing knee pain in 
1986/1987, at which time he was told that he had 
femoropatella syndrome-degenerative joint disease (DJD).  The 
veteran complained of knee pain with activity; he noted that 
the pain interfered with his activities.  On examination, the 
knees were noted to be swollen and deformed.  Range of motion 
in the knees was from 0 degrees to 145 degrees, bilaterally, 
without lateral instability.  X-ray study of the knees was 
normal.  The pertinent diagnosis was pain in the knees, with 
no evidence of DJD on X-ray.  

When he was next seen for an evaluation in October 1995, the 
veteran reported a history of pain in both knees especially 
when climbing stairs and walking long distances.  He 
complained of knee pain when sitting and climbing stairs.  He 
also reported pain at night.  Examination revealed some 
swelling in the right knee.  Range of motion was from 0 
degrees to 140 degrees, bilaterally.  X-ray study of the knee 
was reported as normal.  The pertinent diagnosis was knee 
strain.  

Of record is a private medical statement from Stephen H. 
McCoy, M.D., dated in October 1996, indicating that the 
veteran previously worked as a heavy equipment mechanic, but 
was currently unemployed because of osteopenia and widespread 
arthritis.  Dr. McCoy also noted that the veteran had 
moderately severe arthritis in his spine, both knees and both 
feet, which precluded his ability to continue working as a 
heavy equipment mechanic.  

During a VA compensation examination in November 1996, the 
veteran complained of low back pain since the mid 1980's.  He 
stated that he slipped on firefighting foam while on active 
duty.  The veteran also complained of pain in his knees.  On 
examination, there was no swelling or redness in the lumbar 
region.  There was pain in the region of L4-5, radiating down 
to the right buttock and posterolateral thigh, but not below 
the thigh.  The knee was stable and visible pain was absent 
on abduction, adduction and anterior and posterior drawer.  
Range of motion in the knees was from 0 degrees to 150 
degrees; X-ray study of the knees was normal.  X-ray study of 
the lumbar spine revealed scoliosis and degenerative joint 
disease changes throughout; there was also mild narrowing of 
the L4-5 disk space.  The pertinent diagnosis was knee pain 
without physical findings.  

Received in March 1997 were private treatment reports from 
Dr. Stephen H. McCoy, dated from October 1996 through 
February 1997, reflecting clinical evaluation and treatment 
for widespread osteoarthritis.  In a treatment report, dated 
in February 1997, Dr. McCoy noted that the veteran was only 
able to walk about two blocks on his legs due to knee pain.  
On examination, Dr. McCoy indicated that the veteran had pain 
and crepitus with range of motion.  Dr. McCoy also reported 
that x-rays taken showed osteoarthritic changes medially and 
laterally in both knees, more so medially on the left knee.  
Dr. McCoy further stated that the veteran's cartilage 
interval between femur and tibia was 4 mm bilaterally; and 
that there was osteophytic lipping around the medial side of 
the left knee, more so than the right indicating severe 
arthritis on the left.  Subsequently received in May 1997 was 
a medical statement from Dr. McCoy, indicating that the 
veteran had two problems, both of which had been confirmed by 
x-ray findings.  He noted that the veteran had bilateral 
painful knees on ambulation with x-ray evidence of medial 
joint narrowing and osteophytic lipping on both knees, left 
worse than right.  Dr. McCoy also 
reported that the veteran had chronic low back pain.  He 
reported that X-rays showed multiple osteophytes, multiple 
disc narrowings and rotator scoliosis in the lumbar spine.  

At the time of his personal hearing in November 1997, the 
veteran testified that his right knee had not improved and he 
maintained that he continued to have pain, swelling, popping 
and crepitus in the right knee.  He testified that his right 
knee disorder made it difficulty to stand for long periods of 
time and that he had difficulty negotiating stairs.  He also 
reported that the pain in the right knee was located under 
the kneecap and radiated up the back of his leg into his 
spine.  The veteran claimed that the condition of his left 
knee was more serious than that of his right knee; that the 
pain in the left knee was located all around the joint; that 
he had general weakness in his calves; that he wore a knee 
brace, mostly on the left knee; and that he was using Indocin 
and other anti-inflammatories.  The veteran reported that he 
was restricted in his activities because of the condition of 
his knees.  

The veteran was afforded a VA examination in November 1998, 
at which time he reported that he was injured in the 1980's 
when he fell down three flights of ladders and landed on his 
buttocks.  He stated that it felt like it was a compression 
fracture, but that was never documented.  Rather, he was 
diagnosed with a strained back and was given muscle relaxants 
and physical therapy.  The veteran reported current 
complaints of pain, weakness, stiffness, fatiguability and 
lack of endurance associated with his back.  He also reported 
pain across the lower back radiating down to the right leg in 
the anterolateral aspect of the thigh with a constant dull 
ache.  The veteran also reported constant numbness and 
tingling in the right thigh, with occasional numbness down to 
his great toe.  He noted an increase in symptoms with 
sitting, bending and lifting over 25 pounds.  The veteran 
indicated that he had flare-ups eight to ten times per week 
lasting anywhere from minutes to hours.  He denied using a 
brace, cane or crutches for his back.  The veteran reported 
developing knee problems from the same injury.  He complained 
of knee pain, more in the left than the right.  He also 
complained of popping, giving way, instability, weakness, 
fatiguability and lack of endurance with his knees, but no 
locking.  He reported having flare-ups two to three times per 
day lasting anywhere from minutes to hours.  He noted that 
the flare-ups were due to twisting episodes with the knee and 
activities of daily living.  

On examination, range of motion in the back revealed an 
extension of 15 degrees actively and passively.  The veteran 
was able to flex to 90 degrees both actively and passively, 
and came within six inches of touching his toes.  Side 
bending to the right was to 19 degrees actively and 20 
degrees passively; left bending was to 25 degrees actively 
and 30 degrees passively.  Motor exam and reflexes were 
normal.  There was a 30 percent decreased sensation in the L5 
right distribution.  Evaluation of the knees revealed a range 
of motion of 0 degrees to 104 degrees active flexion on the 
right, and 120 degrees passive flexion on the right.  Motion 
in the left knee was from 0 degrees to 110 degrees of active 
flexion, and 123 degrees of passive flexion.  He had 
bilateral patellofemoral crepitans.  His medial lateral 
collateral ligaments were stable.  His anterior posterior 
cruciate ligaments were stable.  He had a negative drawer 
test and a negative McMurray test.  He had no evidence of 
varus or valgus abnormalities.  X-ray study of the knees 
showed normal joint alignment, normal joint space, and subtle 
calcific deposits in both knees within the joint consistent 
with chondral calcinosis, and subtle spurring on the 
posterior aspect of the femur.  X-ray study of the lumbar 
spine revealed significant degenerative scoliosis, 
degenerative disc disease, degenerative osteoarthritis, and 
spondylolisthesis from L2-3.  

Following a review of the medical records, the examiner 
stated that it was his opinion that the veteran's continued 
low back problems were due to his significant degenerative 
processes in his lumbar spine.  He stated that those 
processes include degenerative disc disease, degenerative 
osteoarthritis, degenerative scoliosis, and degenerative 
spondylolisthesis.  The examiner further stated that he did 
not believe that the veteran's current back disorder had any 
relationship to his knee complaints.  He also did not believe 
that the veteran's low back complaints and present situation 
was aggravated at all by his service-connected knee 
disorders.  


II.  Duty to assist.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended in part 
at 38 C.F.R. §§ 3.102, 3.159).  This law provides new 
statutory requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the April 
1997 statement of the case, the June 1997 supplemental 
statement of the case, the November 1997 hearing, the July 
1998 Board remand, and August 2001 supplemental statement of 
the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103(a) of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claims.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's knee 
sprain with chondral calcinosis of both knees according to 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claims and 
that there are no outstanding pertinent records, which the RO 
has not obtained or attempted to obtain.  

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed 
disabilities.  In any event, there is no indication in the 
record that VA examiners did not review the veteran's claims 
file.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated under the Veterans Claims 
Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

A.  Service connection for a low back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991, Fed. Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (2001).  However, 
congenital or development defects may be service-connectable 
where a superimposed injury occurs during, or as a result of, 
active service. VA O.G.C. Prec. Op. No. 82-90, Fed. Reg. 
45711 (1990).  

Historical medical records show the veteran initially injured 
his back prior to service in July 1965.  However, the service 
medical records for his first period of active duty, from 
April 1966 to February 1969, are negative for any complaints, 
findings or diagnoses of a back disorder.  The service 
medical records show the veteran received treatment for back 
pain on two occasions during his second period of active 
duty; however, there is no evidence of a low back injury in 
service, nor were there any findings of a chronic back 
disorder, including arthritis in the lumbar spine, when the 
veteran was in service.  There is no evidence of 
osteoarthritis of the low back within the year after service, 
as required for a presumption of service connection.  The 
first post-service medical evidence of arthritis in the 
lumbar spine is dated in November 1996, more than 2 years 
after the veteran's active duty.  

The November 1998 VA examination noted that the veteran had 
degenerative scoliosis.  In this regard, the Board finds that 
the veteran's scoliosis represents a congenital defect for 
which service connection may not be established.  There has 
been no evidence offered or brought to the Board's attention 
that would be probative of service connection of scoliosis of 
the lumbar spine.  Nor has competent evidence established or, 
for that matter, speculated that there exists a superimposed 
disability that could be linked to scoliosis.  In fact, the 
examiner indicated that he did not believe that the veteran's 
current low back disorder had any relationship to his knee 
complaints or was aggravated by his service-connected knee 
disorders.  Accordingly, his degenerative scoliosis does not 
constitute a chronic acquired disability for VA compensation 
purposes, which has been linked to service on the basis of 
competent medical authority.  

It is clear that the veteran's degenerative disc and joint 
disease of the lumbar spine was not manifested within one 
year after his discharge from military service and developed 
independently of service or any occurrence or problem 
therein.  The veteran was not diagnosed as having a chronic 
back disability, including arthritis, during service or 
immediately thereafter.  In addition, there is simply no 
medical evidence showing that his current low back disability 
is in any way related to service.  While the veteran has 
submitted medical evidence of a current low back disability, 
to include evidence received from his private physician, Dr. 
McCoy, there is no competent medical evidence relating his 
degenerative disc or joint disease to service.   The Board 
duly acknowledges the veteran's contention that his current 
low back disability is related to service, but the Board is 
not persuaded by his arguments in light of the contradictory 
documentary medical record.  The veteran's statements, in 
support of his claim are not cognizable evidence since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of the disorder. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran has also asserted that secondary service 
connection is warranted, as noted.  In view of the veteran's 
contentions, the Board has reviewed the current medical 
evidence, but, as set forth above, the VA examiner 
specifically opined that the veteran's current back 
disability has no relationship to his knee complaints.  He 
also opined that the veteran's low back complaints and 
arthritis are not at all aggravated by his service-connected 
knee disorders.  There is no medical evidence on file that 
establishes a relationship between any current low back 
disability and his service-connected knee disorders.  Rather, 
the medical evidence on file weighs against the veteran's 
claim.  Accordingly, the Board finds that secondary service 
connection is not warranted for a low back disability.  

For the reasons stated above, and due to the lack of 
competent, probative medical evidence establishing that the 
veteran's low back disorder is causally related to the 
service-connected bilateral knee disorder, his claim for 
service connection on a secondary basis for same must be 
denied.  The requirements for direct or secondary service 
connection for a low back disorder, including degenerative 
disc and joint disease, are not met.  As the preponderance of 
the evidence is against the claim for service connection for 
residuals of a back disorder, the benefit-of-the-doubt rule 
does not apply, and the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Increased rating for right and left knee disorders.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2001)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that it is not enough for an examiner to state a range of 
motion.  Rather, 38 C.F.R. § 4.40 (2001) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 (2001) 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10 (2001).  

The veteran's right and left knee conditions have each been 
evaluated as 10 percent disabling under Diagnostic Code 5257, 
which pertains to recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  However, there are various diagnostic codes which 
must be reviewed in order to determine whether the veteran is 
entitled to an increased evaluation.  As there are no 
findings of arthritis of the knees, Diagnostic Code 5003 is 
not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  However, under Diagnostic Code 5257, a 10 percent 
rating is warranted for slight, recurrent subluxation or 
lateral instability of the knee, and a 20 percent rating is 
warranted for moderate, recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  

While the veteran has complained of giving way, weakness and 
instability in the knees, the most recent VA examination in 
November 1998 revealed no findings of recurrent subluxation; 
moreover, there is no ligamentous instability demonstrated in 
either knee.  Limitation of motion and pain in essence appear 
to be the primary causes of the objective functional 
restriction pertaining to the knees.  While the veteran does 
complain of ongoing pain, giving way, weakness, instability, 
and lack of endurance which require him to modify his 
activities, and describes weakness and instability with 
movement, these were not found on examination.  The Board 
finds that the instability present is no more than slight and 
the veteran is not entitled to more than a 10 percent 
evaluation under Diagnostic Code 5257.  

The Board has considered the veteran's limitation of motion 
of the right and left knee, respectively.  Under Diagnostic 
Code 5260, limitation of flexion warrants a 10 percent 
evaluation for flexion limited to 60 degrees.  Under 
Diagnostic Code 5261, limitation of extension warrants a 10 
percent evaluation for extension limited to 10 degrees.  A 20 
percent rating is warranted if flexion is limited to 30 
degrees or if extension is limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001).  The 
veteran's range of flexion of the right knee is, at worst, to 
104 degrees; range of flexion of the left knee, at worst, is 
110 degrees.  Even considering that pain could functionally 
limit these figures by 10 degrees, the criteria for an 
increased evaluation under 5260 are not met.  There is no 
evidence that the veteran meets the criteria for an increased 
rating under 5261.  Overall, the veteran has some painful, 
limited motion, which is consistent with the current 10 
percent evaluation.  See 38 C.F.R. § 4.14.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of either 
knee (Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258), there is no basis for assignment of 
an evaluation in excess of the currently assigned 10 percent 
under any other code provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258 (2001).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether 
increased evaluations could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, increased 
evaluations are not warranted on the basis of functional loss 
due to pain or weakness in the instant case, as the veteran's 
symptoms are supported by only minimal objective pathology.  
There is good range of motion and an absence of muscle 
weakness.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant a higher evaluation.  The VA 
examiners noted minimal objective indicators of pain, and 
there was minimal functional loss due to pain.  

In denying the veteran's claims for an increased ratings for 
right and left knee strain with chondral calcinosis, 
respectively, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a low back disorder is denied.  

A rating in excess of 10 percent for right knee strain with 
chondral calcinosis is denied.  

A rating in excess of 10 percent for left knee strain with 
chondral calcinosis is denied.  



		
	Marjorie Auer
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


